EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT SanDisk Corporation, a Delaware company SanDisk Limited, a Japanese company SanDisk Israel (Tefen) Ltd., an Israeli company SanDisk Hong Kong Limited, a Hong Kong company SanDisk (Cayman) Limited, a Cayman Islands company SanDisk Secure Content Solutions, Inc., a Delaware company SanDisk Equipment Ltd., a Japanese company SanDisk Manufacturing, a Republic of Ireland company SanDisk International Limited, a Republic of Ireland company SanDisk India Device Design Centre, Ltd., an Indian company SanDisk (Ireland) Limited, a Republic of Ireland company SanDisk Taiwan Limited, a Taiwanese company SanDisk Semiconductor (Shanghai) Co. Ltd., a Peoples Republic of China company SanDisk 3D LLC, a Delaware company SanDisk IL Ltd. (formerly msystems Ltd.), an Israeli company M-Systems, Inc., a New York company M-Systems Finance Inc., a Cayman Islands company P.P.S. von Koppen Pensioen B.V., a Netherlands company M-Systems B.V., a Netherlands company M-Systems Asia Ltd., a Taiwanese company SanDisk Spain, S.L.U., a Spanish company SanDisk Bermuda Limited, a Republic of Bermuda company Prestadora SD, S. de R. L. de C.V., a Mexican company MusicGremlin, Inc., a New York company SanDisk Brasil Participacoes Ltda., a Brazilian company SanDisk Scotland Ltd., a Scottish company SanDisk B.V., a Netherlands company SanDisk GmbH, a German company SanDisk France SAS, a French company SanDisk UK Ltd., a Britishcompany SanDisk Sweden AB, a Swedish company SanDisk Switzerland Sarl, a Swiss company SanDisk Korea Ltd., a Korean company SanDisk Italy S.R.L., an Italian company Information Technology (Shanghai) Co. Ltd. (formerly known as SanDisk Trading (Shanghai) Co., Ltd.), a Peoples Republic of China company
